Filed 8/8/13 P. v. Darrough CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT
                                   DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063328

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS260014)

CHRISTIAN DARROUGH,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of San Diego County, Ana

Espana, Judge. Affirmed.



         Jeanne C. Vanderhoff, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted defendant and appellant Christian Darrough of one count of

possession of a controlled substance, methamphetamine, in violation of Health and Safety

Code section 11377, subdivision (a). Darrough brought two oral motions to remove his
attorney, which the court ruled were in fact two Marsden1 motions; one on December 18,

2012 and one on January 17, 2013. He argued ineffective assistance of counsel for

refusing to file a Pitchess2 motion and failure to object to the testimony of the arresting

officer.

       Subsequently, Darrough admitted five prison priors and a single strike prior. The

trial court struck the strike prior and three of the five prison priors. The trial court then

imposed and suspended a sentence of four years; the middle term of two years plus one

additional year for each of the two remaining prison priors. Darrough was granted formal

probation for three years, ordered to pay various fines and fees, and released from

custody. Darrough filed a timely notice of appeal on January 23, 2013.

       Appointed appellate counsel has filed a brief summarizing the proceedings below.

Counsel presents no argument for reversal and asks this court to review the record for

error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to Anders v.

California (1967) 386 U.S. 738, counsel lists as a possible, but not arguable, issue:

Whether the trial court erred in its denial of the two Marsden motions and in its refusal to

replace counsel.

       We granted Darrough permission to file a brief on his own behalf, and he did so.

He argues his counsel failed to provide effective assistance, in particular in failing to

challenge the credibility of the arresting officer who testified he saw Darrough throw a


1      People v. Marsden (1970) 2 Cal.3d 118 (Marsden).

2      Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).
                                               2
bag of methamphetamine and in failing to file a Pitchess motion. Darrough also argues

the trial court erred in failing to examine jurors in camera with respect to sleeping

Darrough observed.

       We find that Darrough was adequately represented both at trial and on appeal.

                                      DISPOSITION

       The judgment is affirmed.




                                                                       BENKE, Acting P. J.

WE CONCUR:


HUFFMAN, J.


HALLER, J.




                                              3